DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response filed October 21, 2021:
Claims 1, 2, 7, 11-12 and 19 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2021.

Information Disclosure Statement
Applicant's Information Disclosure Statement filed on July 23, 2020; December 31, 2020; March 24, 2021; June 14, 2021; October 31, 2021 has been received, and entered into the record. 
However, it is impractical for the examiner to review the references thoroughly given the number of references cited in this IDS. By initialing each of the cited references on the accompanying 1449 forms, or by not striking through the cited 

MPEP § 2004.13 states: 
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp.948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823(Fed. Cir. 1995)." 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir.1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 
Given the large number of references cited on the IDS, the Examiner respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance, such as the pertinent paragraphs, columns and line numbers, or drawings, which have caused each corresponding item to be listed on the IDS, since such action will insure that information pertinent to the validity of any issued patent will not be overlooked.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over RANJAN et al (U.S. Patent Application Publication 2020/0058469) in view of MAHOROWALA et al (U.S. Patent Application Publication 2018/0061650).
With regards to claim 1, Ranjan discloses a method for forming a patterned feature on a substrate, the method comprising the steps of: providing the substrate 16 within a reaction chamber 210 (Fig. 2); using a remote plasma unit (SP) (Figs. 10 and 11), forming first activated species; providing the first activated species to the reaction chamber for a first time interval; and after initiating the step of providing the first activated species to the reaction chamber, forming second activated species within the reaction chamber (BP power)for a second time interval, wherein the first time interval 
Note that the SP and BP plasmas must inherently form different activated species in terms of excited level molecules, electron energies, ion energies, ion fluxes, ion species and/or neutral species energy levels, otherwise there is no need for the two plasma powers and one would be sufficient.
Ranjan does not explicitly disclose providing an inert gas to a remote plasma unit and using a direct plasma formed by an electrode within the reaction chamber.
However, Ranjan discloses a plasma processing system (and method of use) including a vacuum chamber, a first coupling electrode, a substrate holder disposed in the vacuum chamber, a second coupling electrode, and a controller; the substrate holder is configured to support a substrate; the first coupling electrode is configured to provide power for generation of a plasma in the vacuum chamber, the first coupling electrode is further configured to couple source power pulses to the plasm, the second coupling electrode is configured to couple bias power pulses to the substrate wherein the processing gas may be supplied to a remote processing unit to form a plasma or to the processing chamber to form a plasma wherein the processing gas etching includes a plasma using argon (Paragraph [0124]). Mahorowala discloses a plasma etching method using a processing apparatus 700 wherein the processing gas may be introduced through a gas inlet 760 into a remote processing unit 702 or directed into the processing chamber702 through gas inlet 770 (Figure 7 Paragraphs [0087]-[0094]). As such Ranjan as modified by Mahorowala renders obvious providing an inert gas to a 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Ranjan to include the inert gas in the remote chamber and direct plasma formed in the reaction chamber as rendered obvious by the general teachings of Ranjan because the reference of Ranjan teaches that such configuration of a remote plasma unit allows for the forming of a plasma while filtering the charged particles form the remote plasma source to the substrate (Paragraph [0082]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired plasma using the remote plasma and direct plasma as rendered obvious by Ranjan. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Ranjan to include the providing a processing gas to both the remote plasma unit and processing unit as rendered obvious by Mahorowala because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired plasma using the remote plasma and direct plasma as rendered obvious by Mahorowala. MPEP 2143D
With regards to claim 2, the modified teachings of Ranjan renders obvious wherein the inert gas is argon (Ranjan Paragraph [0124] One or more deposition processes may be used to form material layers using the plasma process described herein. For a plasma deposition process, a precursor gas mixture may be used including but not limited to hydrocarbons, fluorocarbons, or nitrogen containing hydrocarbons in combination with one or more dilution gases (e.g., argon, nitrogen, etc.) at a variety of pressure, power, flow and temperature conditions. Similarly, one or more etch processes may be used to etch material layers using the plasma process described herein. For example, plasma etch processes may be implemented using plasma containing fluorocarbons, oxygen, nitrogen, hydrogen, argon, and/or other gases. In addition, operating variables for process steps, for example, the chamber temperature, chamber pressure, flowrates of gases, frequency and/or power applied to electrode assembly in the generation of plasma, and/or other operating variables for the processing steps may be controlled. Variations of the above may also be implemented while still taking advantage of the techniques described herein.)
With regards to claims 3-4, the modified teachings of Ranjan discloses plasma etch processes may be implemented using plasma containing fluorocarbons, oxygen, nitrogen, hydrogen, argon, and/or other gases. In addition, operating variables for process steps, for example, the chamber temperature, chamber pressure, flowrates of gases, frequency and/or power applied to electrode assembly in the generation of plasma, and/or other operating variables for the processing steps may be controlled. Variations of the above may also be implemented while still taking advantage of the techniques described herein (Ranjan Paragraph [0124]); for example, this control of ion distribution angle could be useful for high aspect ratio contact (HARC) type etches and patterning applications as well as other etch/deposition processes (Paragraph [0030]) rendering obvious wherein the substrate comprises features and further comprises a step of trimming the features using the second activated species. The Examiner would .

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al. (US 2020/0058469 A1) in view of MAHOROWALA et al (U.S. Patent Application Publication 2018/0061650), as applied to claim 1-4, in further view of Mui et al. (US 2005/0085090 A1) and/or Nallan et al. (2004/0058517 A1).
With regards to claims 5-10, the modified teachings of Ranjan renders obvious the limitations of claim 4 as previously discussed.
However, the modified teachings of Ranjan are silent as to wherein the features comprise carbon and wherein the features comprise one or more of photoresist, spin-on carbon material, and carbon hard mask (CHM) material; wherein the second reactive species are formed using a direct plasma power of between 20 to 60W; wherein the step of forming the second reactive species comprises providing an oxygen containing gas to the reaction chamber wherein the oxygen containing gas comprises one or more gases selected from the group comprising O2, CO2 and N2O wherein the oxygen containing gas is not supplied to the remote plasma unit.
Mui discloses a method for etching in a processing platform (e.g. a cluster tool) wherein robust pre-etch and post-etch data may be obtained in-situ. The method includes the steps of obtaining pre-etched critical dimension (CD) measurements of a feature on a substrate, etching the feature; treating the etched substrate to reduce and/or remove sidewall polymers deposited on the feature during etching, and obtaining 
Nallan discloses (Paragraph [0025]) At step 109, the width 223 of the mask 212 is reduced to a desired value (e.g., about 65 nm) using a conventional photoresist mask trimming process (FIG. 2E). The trimming process is a plasma process that uses an oxygen based chemistry to perform an isotropic etching of the photoresist. After step 109, the trimmed mask 212 is positioned over a region 220. During the trimming process, the ARC layer 209 protects the .alpha.-carbon from exposure to the chemistry used for trimming. The region 220 is wider than the channel region 236 and, as such, covers the adjacent portions of the well regions 232 and 234. After the trimming, a height of the mask 212 also decreases, as shown in FIG. 2E. Paragraph [0026] The photoresist mask trimming process is generally used when resolution of the lithographic patterning process is insufficient for transferring an accurate image of the gate structure into the layer 210. However, in certain applications, there is no need in reducing the width 223 of the mask 212 after step 108 and, as such, step 109 may be considered 
It is obvious the oxygen is performing the trimming and argon is a carrier gas.
Nallan (Fig. 3) and Mui (Fig. 3) both use the same type of apparatus as Ranjan for etching/trimming which comprises a remote plasma source and a bias plasma source. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply the plasma process timing method of Ranjan to any substrate including the substrate/structure of Nallan and/or Mui because the method of Ranjan is concern with better plasma control which is beneficial in processing any substrate including the substrate/structure of Nallan and/or Mui.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ranjan to include the carbon material and processing conditions as rendered obvious by Nallan and Mui because the reference of Mui teaches that such processing conditions allow for improved methods for etching and trimming the mask pattern with repeatability of the etch process (Mui Paragraphs [0007], [0009]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the processing conditions as rendered obvious by Mui and Nallan. MPEP 2143D

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 2005/0085090 A1) in view of Nallan et al. (2004/0058517 A1), Ranjan et al. (US 2020/0058469 A1) and MAHOROWALA et al (U.S. Patent Application Publication 2018/0061650).
With regards to claims 11-19, Mui discloses a method for etching in a processing platform (e.g. a cluster tool) wherein robust pre-etch and post-etch data may be obtained in-situ. The method includes the steps of obtaining pre-etched critical dimension (CD) measurements of a feature on a substrate, etching the feature; treating the etched substrate to reduce and/or remove sidewall polymers deposited on the feature during etching, and obtaining post-etched CD measurements. The CD measurements may be utilized to adjust the etch process to improved the accuracy and repeatability of device fabrication (abstract). [0032] The trimming process is generally an isotropic etch process (e.g., isotropic plasma etch process) that is performed upon 
Mui does not explicitly disclose providing an inert gas to a remote plasma unit, using the remote plasma unit forming a first activated species providing the first activated species to the reaction chamber for a first time interval after initiating the step of providing the first activated species to the reaction chamber using direct plasma formed by an electrode within the reaction chamber and forming a second activated species within the reaction chamber for a second time interval wherein the first time interval and the second time interval overlap. 
Ranjan discloses a method for forming a patterned feature on a substrate, the method comprising the steps of: providing the substrate 16 within a reaction chamber 210 (Fig. 2); using a remote plasma unit (SP) (Figs. 10 and 11), forming first activated species; providing the first activated species to the reaction chamber for a first time interval; and after initiating the step of providing the first activated species to the reaction chamber, forming second activated species within the reaction chamber (BP power)for a second time interval, wherein the first time interval and the second time interval overlap 326 (Fig. 4) (Paragraphs [0067]-[0069], [0082]-[0096]) rendering obvious providing a first active species at a first time interval and providing a second activated species for a second time interval wherein the first time interval and the 
Nallan discloses [0025] At step 109, the width 223 of the mask 212 is reduced to a desired value (e.g., about 65 nm) using a conventional photoresist mask trimming process (FIG. 2E). The trimming process is a plasma process that uses an oxygen based chemistry to perform an isotropic etching of the photoresist. After step 109, the trimmed mask 212 is positioned over a region 220. During the trimming process, the ARC layer 209 protects the .alpha.-carbon from exposure to the chemistry used for trimming. The region 220 is wider than the channel region 236 and, as such, covers the 
As such Mui as modified by Ranjan, Mahorowala and Nallan renders obvious wherein a second gas (oxygen) is provided to the reaction chamber to form the second activated spices and wherein the inert gas (argon) and the second gas (oxygen) are different (Nallan Paragraph [002], Ranjan Paragraph [0124]); wherein the features comprise carbon, wherein the features comprise one or more of photoresist, spin-on carbon (SOC) material and carbon hard mask (CHM) material (Mui Paragraph [0034], Nallan Paragraphs [0016], [0022]-[0024]) wherein the step of forming second activated discloses oxygen Ranjan Paragraph [0124]) wherein the oxygen containing gas is not supplied to the remote plasma unit (Mui Paragraph [0032]-[0033], Nallan Paragraph [0026]-[0031] discloses suppling the oxygen containing gas to the processing chamber to form the plasma) wherein a pressure within the reaction chamber during the step of forming the second activated species is in amounts such as 4 Torr (Nallan paragraph [0031] discloses etching the carbon mask at a pressure such as 4Torr) which renders obvious a pressure between about 200 and about 600 Pa and wherein the inert gas is argon (Nallan Paragraphs [0027]-[0031], Ranjan Paragraph [0124]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Mui to include the trimming processing conditions as rendered obvious by Nallan because one of ordinary skill in the art prior to the effective filing date of the invention would have a reasonable expectation of predictably achieving the desired etching using the processing conditions as rendered obvious by Nallan. MPEP 2143D

Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s response, filed October 21, 2021, with respect to 112 rejection of claim 7 have been fully considered and are persuasive.  The 112 rejection of claims 7 has been withdrawn. 
Applicant’s arguments, see pages 5-8 of Applicant’s response, filed October 21, 2021, with respect to the rejection(s) of claim(s) 1-4 under 102 and 5-10 under 103have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranjan et al. (US 2020/0058469 A1) in view of MAHOROWALA et al (U.S. Patent Application Publication 2018/0061650)).
Applicant’s arguments, see pages 5-8 of Applicant’s response, filed October 21, 2021, with respect to the rejection(s) of claim(s) 11-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranjan et al. (US 2020/0058469 A1) in view of MAHOROWALA et al (U.S. Patent Application Publication 2018/0061650)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713